                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    CHRISTY D.S.,
                                                        MEMORANDUM DECISION AND
                  Plaintiff,                            ORDER AFFIRMING THE FINAL
                                                          DECISION OF THE ACTING
    v.                                                 COMMISSIONER OF THE SOCIAL
                                                         SECURITY ADMINISTRATION
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,                Case No. 2:18-cv-00197-JNP-PMW

                  Defendant.                        District Judge Jill N. Parrish
                                                    Chief Magistrate Judge Paul M. Warner

         Before the court is an appeal filed by Plaintiff Christy D.S. (“Plaintiff”) seeking review of

the final decision of the Acting Commissioner of the Social Security Administration

(“Commissioner”) denying her claim for disability insurance benefits (“DIB”) under Title II of the

Social Security Act (the “Act”), 42 U.S.C. §§ 401–434. The court has reviewed the written

memoranda submitted by the parties and concludes that oral argument is not necessary in this case.

After careful review of the administrative record, the parties’ briefs, and the relevant law, the court

finds no reversible legal error and concludes that the Commissioner’s decision is supported by

substantial evidence. The court therefore affirms the decision.

                                          BACKGROUND

         Plaintiff filed an application for DIB in July 2014, alleging disability beginning in

December 2011, due to both physical and mental impairments. 1 Her application was denied

initially and on reconsideration. 2 After an administrative hearing before an administrative law




1
    See Administrative Record (“R.”) at 53, 207–10, 223, ECF No. 12.
2
    See R. at 140–44, 147–49.
judge (“ALJ”), 3 the ALJ issued his decision against Plaintiff on January 26, 2017. 4 In his decision,

the ALJ found that Plaintiff had not engaged in substantial gainful activity and had “severe”

impairments that did not meet or medically equal a per se disabling impairment listed in 20 C.F.R.

pt. 404, subpt. P, app. 1 (“Listing”). 5 The ALJ found that Plaintiff retained the residual functional

capacity (“RFC”) to perform light work, with the following limitations:

                    1. Plaintiff could sit, stand, or walk six hours in an eight hour day;
                    2. Plaintiff could lift and carry twenty (20) pounds occasionally and ten
                       (10) pounds frequently;
                    3. Plaintiff could frequently balance, stoop, kneel, and climb ramps or
                       stairs; never climb ladders, ropes, or scaffolds; and occasionally crouch
                       and crawl;
                    4. Plaintiff could occasionally reach overhead but frequently reach in all
                       other directions with her left arm and frequently reach in all directions
                       with her right arm;
                    5. Plaintiff could frequently handle, finger, and feel bilaterally; and,
                    6. Plaintiff was limited to understanding, remembering, carrying out, and
                       making judgments on short and simple job instructions. 6

          Given this RFC and relying on the testimony of a vocational expert (“VE”), the ALJ found

Plaintiff could perform jobs existing in significant numbers in the national economy. 7 Therefore,

the ALJ found that Plaintiff was not disabled under the Act. 8

                                       STANDARD OF REVIEW

          The court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct legal standards

were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting Hackett v. Barnhart,


3
    See R. at 75–111.
4
    See R. at 53–68.
5
    See R. at 55–58.
6
    See R. at 58.
7
    See R. at 67.
8
    See R. at 67–68.

                                                     2
395 F.3d 1168, 1172 (10th Cir. 2005)). The Commissioner’s findings, “if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). “Substantial evidence is ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’ It requires more

than a scintilla, but less than a preponderance.” Lax, 489 F.3d at 1084 (citation omitted) (quoting

Hackett, 395 F.3d at 1172). In reviewing the ALJ’s decision, the court cannot “reweigh the

evidence” or “substitute” its judgment for that of the ALJ. Madrid v. Barnhart, 447 F.3d 788, 790

(10th Cir. 2006) (quoting Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991)). “[F]ailure to apply the correct legal standard or to provide this court with a sufficient basis

to determine that appropriate legal principles have been followed [are] grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quoting Byron v. Heckler, 742 F.2d

1232, 1235 (10th Cir. 1984)).

       A five-step evaluation process has been established for determining whether a claimant is

disabled. See 20 C.F.R. § 404.1520(a)(4)(i)–(v); see also Williams v. Bowen, 844 F.2d 748, 750–

51 (10th Cir. 1988) (discussing the five-step process). If a determination can be made at any one

of the steps that a claimant is or is not disabled, the subsequent steps need not be analyzed. See 20

C.F.R. § 404.1520(a)(4). The five-step sequential disability determination is as follows:

               1. If the claimant is performing substantial gainful work she is not
                  disabled.

               2. If the claimant is not performing substantial gainful work, her
                  impairment(s) must be severe before she can be found to be disabled.

               3. If [the] claimant is not performing substantial gainful work and has a
                  severe impairment(s) that has lasted or is expected to last for a
                  continuous period of at least twelve months, and her impairment(s)
                  meets or medically equals [a Listing], the claimant is presumed disabled
                  without further inquiry.

               4. If the claimant’s impairment(s) does not prevent her from doing her past
                  relevant work, she is not disabled.

                                                  3
                  5. Even if the claimant’s impairment(s) prevent[s] her from performing her
                     past relevant work, if other work exists in significant numbers in the
                     national economy that accommodates her [RFC] and vocational factors,
                     she is not disabled.

Martin v. Barnhart, 470 F. Supp. 2d 1324, 1326–27 (D. Utah 2006); see 20 C.F.R.

§ 404.1520(a)(4)(i)–(v); Williams, 844 F.2d at 750–51.

          The claimant bears the burden of proof beginning with step one and ending with step four.

See Williams, 844 F.2d at 750–51; see also Henrie v. U.S. Dep’t of Health & Human Servs., 13

F.3d 359, 360 (10th Cir. 1993). At step five, the burden of proof shifts to the Commissioner to

establish “whether the claimant has the [RFC] ‘to perform other work in the national economy in

view of his [or her] age, education, and work experience.’” Williams, 844 F.2d at 751 (quoting

Bowen v. Yuckert, 482 U.S. 137, 142 (1987)); see 20 C.F.R. § 404.1520(a)(4)(v). If it is determined

that the claimant “can make an adjustment to other work,” then she is not disabled. 20 C.F.R.

§ 404.1520(a)(4)(v). If, on the other hand, it is determined that the claimant “cannot make an

adjustment to other work,” she is disabled and entitled to benefits. Id.

                                             ANALYSIS

          Plaintiff’s opening brief challenges the ALJ’s finding that her impairments did not meet a

Listing, 9 and the ALJ’s RFC finding. 10 The court notes that Plaintiff’s opening brief is devoid of

any citation to the record. This has made Plaintiff’s arguments difficult for the court to evaluate.

“[I]t is the appellant’s responsibility to tie the salient facts, supported by specific record citation,

to [her] legal contentions.” Streeter v. Berryhill, 724 F. App’x 632, 635 (10th Cir. 2018) (alterations

in original) (quoting United States v. Rodriguez-Aguirre, 108 F.3d 1228, 1237 n.8 (10th Cir. 1997)).

Like the appellants in Streeter and Parker v. Colvin, 676 F. App’x 798 (10th Cir. 2017), Plaintiff


9
    See Appellant’s Brief at 7–9.
10
     See id. at 9–12.

                                                   4
“merely recites the relevant standards and recounts the ALJ’s decision, without pinpointing

specific errors.” Parker, 676 F. App’x at 800. Where Plaintiff does allege errors, they are generally

conclusory and lack analysis. 11 However, because Plaintiff has cited to some authorities, and

referred to the ALJ’s decision, out of an abundance of caution the court will proceed with its

analysis of the ALJ’s decision under the standard described above.

          I.     The ALJ Reasonably Found Plaintiff Did Not Meet or Equal a Listing

          Plaintiff first challenges the ALJ’s analysis at step three of the sequential evaluation

process. At step three, the ALJ determines whether a claimant has an impairment or combination

of impairments that meets a per se disabling listed impairment. See 20 C.F.R. §§ 404.1520,

404.1525. In order to meet a Listing, a claimant must show that her impairments meet “all of the

specified medical criteria. An impairment that manifests only some of those criteria, no matter how

severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990). The claimant must also

prove that her impairments meet the listing for a continuous period of at least twelve (12) months.

See 20 C.F.R. § 404.1525(c)(4). Here, the ALJ concluded that Plaintiff did not meet the Listing

1.02(B) or 1.04. 12 The ALJ also found that Plaintiff’s osteopenia and her history of exercise-

induced syncopal episodes did not meet a Listing, and that Plaintiff did not meet a mental

impairment Listing. 13 Plaintiff challenges the ALJ’s findings regarding Listing 1.02(B) and his

analysis regarding her syncopal episodes and mental impairment.




11
  See, e.g., id. at 9 (“[T]he syncopal events should have a major play into the ability to perform
work on a sustained basis.”); see also id. at 11 (“Upon information and belief, if it is construed
the Plaintiff could not perform any of these duties, then it would eliminate all jobs.”).
12
     See R. at 55–58
13
     See R. at 57–58.

                                                 5
                     a. Listing 1.02(B)

           Listing 102 requires a major dysfunction of “one major peripheral joint in each upper

extremity (i.e., shoulder, elbow, or wrist-hand), resulting in inability to perform fine and gross

movements effectively, as defined in 1.00B2c.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.02(B).

Section 1.00 defines the inability to perform fine and gross movements effectively as “an extreme

loss of function of both upper extremities; i.e., an impairment(s) that interferes very seriously with

the individual’s ability to independently initiate, sustain, or complete activities.” Id.

§ 1.00(B)(2)(c).

           Plaintiff argues that the consultative examiner (“CE”), Tyler Hedin, M.D. (“Dr. Hedin”),

“found that [Plaintiff] would have difficulty lifting heavy . . . objects,” and that “[t]here was

absolutely no discussion about ‘ability to perform fine and gross motor movements’” in Dr.

Hedin’s report. 14 Plaintiff also complains that “[t]he ALJ could have sent this matter out for another

CE to determine fine and gross motor movements.” 15

           The ALJ found an impairment in only one upper extremity. 16 He found that Plaintiff could

perform all manipulative activities frequently, except overhead reaching to the left, which was

limited occasionally. 17 Because the ALJ found that Plaintiff did not have an extreme loss of

function in both extremities, the ALJ reasonably found that Plaintiff did not meet Listing 1.02(B).

See Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005) (“[A]n ALJ’s findings at other

steps of the sequential process may provide a proper basis for upholding a step three conclusion

that a claimant’s impairments do not meet or equal any listed impairment.”).


14
     Appellant’s Brief at 8.
15
     Id.
16
     See R. at 55.
17
     See R. at 58.

                                                   6
          Moreover, Plaintiff’s allegation that Dr. Hedin’s report did not discuss her ability to

perform fine and gross motor movements is not supported by the record. Dr. Hedin opined that

Plaintiff’s “sensation and motion are intact,” she has “normal manual dexterity,” and that her injury

“does not appear to limit her ability to work.” 18 Therefore, the ALJ’s decision was supported by

substantial evidence in the record, and the ALJ was not required to further develop the record by

ordering another consultative examination. See Urioste v. Astrue, No. CV 11-867 WPL, 2012 WL

13081277, at *5 (D.N.M. May 24, 2012) (“[I]f the record contains sufficient evidence on which

the ALJ may base a decision regarding an impairment, the ALJ does not need to order a

consultative evaluation.”).

                  b. Syncopal Episodes

          The ALJ found that Plaintiff’s “osteopenia and history of exercise-induced syncopal

episodes did not meet” a Listing because “[h]er treating physicians were not able to identify a

specific cardiovascular, pulmonary, or neurological cause for her pre-syncopal episodes, and the

Listing of Impairments does not include a specific listing that addresses osteopenia.” 19 Plaintiff

does not appear to challenge the ALJ’s finding regarding osteopenia, but argues that “the syncopal

episodes could be analyzed under [Listing] 11.02” and that the ALJ erred by not doing so. 20 Listing

11.02 addresses epilepsy “documented by a detailed description of a typical seizure and

characterized by” the seizures described in 11.02(A), (B), (C), or (D). 20 C.F.R. pt. 404, subpt. P,

app. 1, § 11.02. But Plaintiff has made no argument as to how her impairments meet Listing 11.02.




18
     R. at 386.
19
     R. at 57.
20
     Appellant’s Brief at 8.

                                                 7
          Moreover, the ALJ’s finding that these impairments do not equal a Listing is supported by

substantial evidence in the record. State agency physicians considered whether Plaintiff met or

equaled a Listing, and determined that she did not, 21 and the ALJ gave these uncontradicted

opinions great weight. 22 Accordingly, the court finds that Plaintiff’s argument that the ALJ erred

in finding that her syncopal episodes did not meet a Listing is without merit.

                     c. Mental Impairments

          Finally, Plaintiff asserts that “there was no analysis on how [the ALJ] came up with [his]

explanation” for his finding that Plaintiff did not meet a mental health listing and, ironically, that

“[t]here are no citations or references to the record in support of the [ALJ’s] findings.” 23 But the

court disagrees. The ALJ explained his analysis and cited to the record. The ALJ found that

Plaintiff’s “mental impairments caused her to have moderate limitations in her ability to

understand, remember, or apply information, mild limitations in her ability to interact with others,

moderate limitations in her ability to concentrate, persist, or maintain pace, and mild limitations in

her ability to adapt or manage herself.” 24 The ALJ noted that Plaintiff “had borderline working

memory, borderline processing speed, and a borderline full-scale IQ score.” 25 Because Plaintiff

did not have two marked limitations or one extreme limitation, the ALJ concluded that she did not

meet a mental health Listing. 26 Contrary to Plaintiff’s assertion, the ALJ supported his conclusion

by expressly citing specific clinical and test findings, as well as “the opinion of the state agency



21
     See R. at 122, 136.
22
     See R. at 57.
23
     Appellant’s Brief at 8.
24
     See R. at 57, 378–79.
25
     See id.
26
     See R. at 57–58.

                                                  8
psychological consultant who evaluated [Plaintiff’s] mental impairments at the reconsideration

level.” 27 Plaintiff does not explain how her impairments are more limiting than what the ALJ

found, or how her impairments meet or equal a Listing. For these reasons, the court concludes that

the ALJ’s finding with regard to Plaintiff’s mental impairments is supported by substantial

evidence in the record, and he did not err in concluding that Plaintiff does not meet a Listing.

           II.    The ALJ Reasonably Assessed Plaintiff’s RFC

           Plaintiff challenges the ALJ’s RFC finding, arguing that: a) the ALJ improperly determined

Plaintiff’s ability to sustain work; b) the ALJ did not consider all of Plaintiff’s severe and non-

severe impairments; c) the RFC with respect to mental impairments was too vague; d) the RFC

did not properly account for Plaintiff’s moderate limitations; and, e) the ALJ improperly

discounted subjective reports. The court will address each of these arguments in turn.

                  a. Ability to Sustain Work

           Without citing to the record, Plaintiff asserts that “[i]t is clear from the records and

testimony . . . the sustainability of [her] employment was mainly at question,” and “the syncopal

events should have a major play into the ability to perform work on a sustained basis.” 28 But

Plaintiff fails to explain how her presyncope would interfere with her ability to sustain work. The

record indicates that Plaintiff has experienced presyncope for more than twenty-five (25) years 29

but she nevertheless worked full-time through at least 2009. 30 The evidence in the record therefore

supports the ALJ’s conclusion that Plaintiff could sustain work despite her presyncope.




27
     Id.
28
     Appellant’s Brief at 9.
29
     See R. at 506.
30
     See R. at 86, 233.

                                                   9
                  b. The ALJ Considered All of Plaintiff’s Severe and Non-Severe Impairments

          An ALJ must consider all of a claimant’s impairments, both severe and non-severe, in

assessing the RFC. See 20 C.F.R. § 404.1545(a)(2). Plaintiff argues that in assessing her RFC, the

ALJ erred by failing to consider Plaintiff’s “ability to read, do math, effects of her asthma and use

of her inhaler during certain seasons, double vision and diplopia, loss of hearing at high frequencies

and her ability to be around noisy environments, [and] her distractibility or missing work.” 31

Plaintiff also asserts that the ALJ should have considered her fibromyalgia and low IQ score. 32

          Again, these assertions are not supported by citation to the record and are largely

conclusory. In addition, the court concludes that this argument is without merit because the record

shows that the ALJ did consider all of Plaintiff’s impairments. The ALJ stated that he considered

Plaintiff’s impairments singly and in combination. See Flaherty v. Astrue, 515 F.3d 1067, 1071

(10th Cir. 2007) (“[O]ur general practice . . . is to take a lower tribunal at its word when it declares

that it has considered a matter.” (alteration in original) (quoting Hackett v. Barnhart, 395 F.3d

1168, 1173 (10th Cir. 2005))). Moreover, the ALJ expressly considered Plaintiff’s learning

difficulties, borderline intellectual functioning, fibromyalgia, and asthma. 33

          As part of her argument that the ALJ did not consider all of her impairments, Plaintiff also

argues that the ALJ erred in discounting the opinion of her therapist, Jessica Coffin (“Ms.

Coffin”). 34 But Ms. Coffin was neither an acceptable medical source nor a treating source, and her

opinion could never be entitled to controlling weight. See 20 C.F.R. §§ 404.1502, 404.1513(a)(2),

404.1527(c)(2). The ALJ gave Ms. Coffin’s opinion little weight because “she did not start seeing


31
     Appellant’s Brief at 9–10.
32
     See id. at 10.
33
     See R. at 61, 63.
34
     Appellant’s Brief at 10.

                                                  10
Plaintiff for therapy until almost three months after her date of last insured.” 35 Plaintiff does not

explain why Ms. Coffin’s opinion should have been given greater weight, and “[i]n the case of a

nonacceptable medical source . . . , the ALJ’s decision is sufficient if it permits us to ‘follow the

adjudicator’s reasoning.’” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1164 (10th Cir. 2012) (quoting

SSR 06–03p, 2006 WL 2329939, at *6). For these reasons, the court concludes that the ALJ did

not commit reversible error in evaluating Plaintiff’s severe and non-severe impairments.

                  c. The ALJ’s RFC Determination is Not Vague or Non-Sensical

          Plaintiff’s argument that the ALJ’s determination regarding Plaintiff’s limitations with

respect to mental impairments are “too general and don’t have much meaning” and that “[u]pon

information and belief, if it is construed the Plaintiff could not perform any of these duties, then it

would eliminate all jobs” 36 is so under-developed, it hardly warrants the court’s attention. The ALJ

was clear in his decision, stating, “[Plaintiff’s] ability to understand, remember, and carry out job

instructions was limited, but she was able to understand, remember, and carry out short, simple

instructions. Her ability to make judgments in work-related decisions was impaired, but she was

able to make simple work-related decisions.” 37 Accordingly, the court finds Plaintiff’s argument

that the ALJ’s decision is “too general” to be without merit.

                  d. The ALJ Accounted for Plaintiff’s Moderate Limitations

          Next, Plaintiff asserts that the ALJ erred in his step three analysis because the moderate

limitations the ALJ found “do not encompass or correlate with moderate limitations in the B

criteria.” 38 Here, the ALJ accounted for his finding that Plaintiff had moderate limitations in


35
     R. at 65.
36
     Appellant’s Brief at 11.
37
     R. at 58.
38
     Appellant’s Brief at 11.

                                                  11
understanding, remembering, and applying information and concentrating, persisting, and

maintaining pace, by limiting Plaintiff to short, simple instructions. 39 Plaintiff fails to explain how

she was more limited than what the ALJ found. Accordingly, the court finds this argument is also

without merit.

                  e. The ALJ Permissibly Discounted Subjective Reports

          The ALJ must consider a claimant’s subjective complaints in determining whether or not

she is disabled. See 20 C.F. R. § 404.1529. An ALJ’s findings weighing a claimant’s subjective

complaints are entitled to “particular deference,” because “he or she is uniquely able to observe

the demeanor and gauge the physical abilities of the claimant in a direct and unmediated fashion.”

White v. Barnhart, 287 F.3d 903, 910 (10th Cir. 2001). In evaluating the claimant’s subjective

complaints, the ALJ determines to what extent the claimant’s symptoms are consistent with the

objective medical and other evidence. See 20 C.F.R. § 404.1529(a)–(c).

          Plaintiff complains that “[n]owhere in the opinion did the [ALJ] accept, cite to or agree

with the testimony of the Plaintiff” or the “opinions or findings of the treating physicians.” 40

However, the record demonstrates that the ALJ did consider Plaintiff’s subjective reports but

permissibly discounted them, noting that they were inconsistent with the objective medical

evidence and treatment history. 41 See 20 C.F.R. § 404.1529(c)(4) (stating that the ALJ “will

consider whether there are any inconsistencies in the evidence and the extent to which there are

any conflicts between [claimant’s] statements and the rest of the evidence”); White v. Berryhill,

704 F. App’x 774, 778 (10th Cir. 2017) (“A claimant’s failure to seek medical treatment is a proper



39
     See R. at 57–58.
40
     Appellant’s Brief at 12.
41
     See R. at 62–63.

                                                  12
factor in assessing the credibility of a claim of severe impairment.”). Moreover, Plaintiff does not

identify which opinions of “treating physicians” she believes the ALJ failed to properly consider.

For these reasons, the court finds that the ALJ did not err in evaluating Plaintiff’s subjective

reports.

                                 CONCLUSION AND ORDER

       For all the foregoing reasons, the court concludes that the ALJ’s findings are supported

by substantial evidence in the record, and the correct legal standards were applied. Accordingly,

the Commissioner’s decision denying Plaintiff’s claims for DIB is hereby AFFIRMED.

       IT IS SO ORDERED.

       DATED March 28, 2019.

                                              BY THE COURT:



                                              JUDGE JILL N. PARRISH
                                              United States District Court




                                                13
